PRENTICE, Justice.
This cause is now before us upon the statement of aggravated circumstances filed September 21,1982, by the Trial Court in compliance with our remand for a more complete statement of reasons for the enhancement of the sentence, as required by Kern v. State, (1981) Ind., 426 N.E.2d 385, Reed v. State, (1982) Ind., 438 N.E.2d 704.
In its supplementary statement the trial court specifically finds that the defendant has previously been convicted three times of Burglary and three times of violating the 1935 Firearms Act. Consequently, we may now consider the reasonableness of the sentence in light of Defendant’s record of criminal activity and the asserted need for rehabilitative treatment that can be best provided by commitment to a penal facility as previously found by the trial court.
The sentence imposed upon the defendant is not manifestly unreasonable in light of Defendant’s history of criminal activity, notwithstanding that the aforementioned prior convictions occurred in 1959 through 1972. Indiana Appellate Review of Sentences Rule 2.
The judgment of the trial court is affirmed in its entirety.
GIVAN, C.J., and DeBRULER, HUNTER and PIVARNIK, JJ., concur.